COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:       Jose Cruz Tunal v. The State of Texas

Appellate case number:     01-18-00934-CR

Trial court case number: 2014CR6650W

Trial court:               187th District Court of Bexar County

       Appellant’s appointed counsel has filed a motion to withdraw due to her election to the
226th District Court of Bexar County.
       Counsel’s motion to withdraw is granted. We abate the case for the trial court to appoint
new counsel to represent appellant on appeal. The trial court’s order appointing new counsel for
appellant must be filed in a supplemental clerk’s record with this Court no later than February 25,
2019. Appellant’s brief shall be due thirty days from the date trial court issues its order appointing
new counsel to represent appellant.
       The appeal is abated, treated as a closed case, and removed from this Court’s active docket.
The appeal will be reinstated on this Court’s active docket when the supplemental record
containing the trial court’s order appointing new appellate counsel is filed in this Court.
       It is so ORDERED.

Judge’s signature: /s/ Sherry Radack
                    Acting individually

Date: __January 24, 2019